Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the gap is partly filled with a second material having a second refractive index n2” cited in claim 4 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
Claim 12, line 7-8: ”part of second metasurface” should read “part of a second metasurface”.
Claim 12, line 12-13: ”part of fourth metasurface” should read ”part of a fourth metasurface”.
Claim 13, line 2-3: “a plurality of first parallel plate unit cells” should read “a plurality of the first parallel plate unit cells”.
Claim 13, line 3: “a plurality of second parallel plate unit cells” should read “a plurality of the second parallel plate unit cells”.
Claim 16, line 2 and 3: “the metasurfaces” should read “the metasurface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 recite the limitation "top layers" and “bottom layers” in line 2 of claim 14, line 3-4 of claim 15 and line 2-3 of claim 16. There is insufficient antecedent basis for this limitation in the claim. It is no clear if Applicant meant the first top layers or the third top layers or both and the first bottom layers or the third bottom layers or both recited in claim 12 which they depend on.
For the purpose of examining, Examiner interprets:
“top layers” and “bottom layers” recited in claim 14 and 15 as “first top layers” and “first bottom layers”.
“top layer(s)” and “bottom layer(s)” recited in claim 16 as “first and third top layers” and “first and third bottom layers”.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ueda, WO 2010140655A1.
Regarding claim 1, Ueda discloses a parallel plate unit cell (Fig. 2: unit cell 10) for a parallel plate arrangement, comprising:
a top layer; and
a bottom layer (Fig. 2 below and page 9, para 3, line 8: a pair of parallel conductive mesh plates 11), wherein
the top layer forms part of a first metasurface, 
the bottom layer forms part of a second metasurface (page 5, para 4: fig. 2 showing unit cell 10 is a metamaterial structure having top and bottom plate 11 and metasurface is the surface of a dimensional metamaterial, therefore the top layer and the bottom layer 11 are metasurfaces),
the top layer and the bottom layer are arranged in a parallel plate configuration with respect to each other such that the first and second metasurfaces face each other (Fig. 2 below and page 9, para 3, line 8: a pair of parallel conductive mesh plates 11 and their surfaces face each other),
the top layer and the bottom layer are physically separated by a gap (Fig. 2 below: top layer and bottom layer are separated by dielectric layer 13 of thickness d), and 
the gap is filled at least partly with a material having a refractive index n1, where n1 > 1.2 (fig. 2, page 12, para 2, line 8-9: the dielectric constant of the dielectric medium 22 εBG = 2.2 which bases on the formula n = (εr)1/2 will have refractive index of 1.48 > 1.2, see “Dielectrics and Optics”, line 3, captured 12/30/2016 on Wayback Machine). 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom layer)][AltContent: textbox (Top layer)][AltContent: textbox (Fig. 2)]
    PNG
    media_image1.png
    574
    781
    media_image1.png
    Greyscale


Regarding claim 2, Ueda further discloses the gap is fully filled with the material (Fig. 2: both portions 20R and 22 of dielectric layer 13 is filled with dielectric material).
Regarding claim 3, Ueda further discloses the gap only partly is filled with the material (page 8, para 1, line 4-5: the dielectric medium 22 may be hollow meaning the gap 13 of thickness d might be partly filled).
Regarding claim 4, Ueda further discloses the material is a first material, wherein the refractive index n1 is a first refractive index (page 12, para 2, line 8-9: the dielectric medium 22 has refractive index εBR = 2.2), and wherein the gap is partly filled with a second material having a second refractive index n2, where n2 > 1.2, and where n2 ≠ n1 (page 12, para 2, line 7-8: the dielectric resonator 20R has refractive index εDR = 38, which bases on the formula n = (εr)1/2 will have refractive index > 1.2. The two dielectric portions 20R and 22 have different refractive index so they are supposed to be made of different material).
Regarding claim 9, Ueda further discloses the material is a dielectric material, a magnetic material, or a metamaterial (Fig. 2: dielectric layer 13 is filled with dielectric material).
Regarding claim 10, Ueda further discloses the parallel plate unit cell is a holey unit cell, a square pin unit cell, or a via hole unit cell (Fig. 2: unit cell 10 has holes 12 on conductive mesh layers 11 so it is a holey unit cell).
Regarding claim 11, Ueda further discloses the top layer and the bottom layer are of a metal material (Page 5, para 5, line 7: conductive mesh plates 11 are made of metal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda.
Regarding claim 5, Ueda discloses the claimed invention except for specifically disclosing n1 ≥ 1.5, preferably n1 ≥ 1.7.
However, Ueda teaches n1 is 1.48 (page 12, para 2, line 8-9: the dielectric medium has dielectric constant εBG = 2.2 which bases on the formula n = (εr)1/2 will have refractive index of 1.48).
Ueda also teaches the particular dielectric constant just need to be sufficiently smaller than the dielectric constants of the dielectric resonator 20R which means the refractive index could be different value (page 8, para 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to apply the teachings of Ueda and use a dielectric material wherein the refractive index is n1 ≥ 1.5, preferably n1 ≥ 1.7 for the purpose of adjust the desired refractive index of the material in the gap depending on the design requirements of the unit cell. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 22, Ueda discloses a method of manufacturing a parallel plate unit cell comprising a top layer and a bottom layer, wherein the top layer forms part of a first metasurface and the bottom layer forms part of second metasurface (Fig. 2 above and page 9, para 3, line 8: metamaterial unit cell 10 comprises a pair of parallel conductive mesh plates 11 which are metasurfaces), the method comprising:
arranging top and bottom layers so that the first and second metasurfaces face each other (Fig. 2 above: parallel conductive mesh plates 11 face each other) and the first top layer and the first bottom layer are physically separated by a gap (Fig. 2 below: top layer and bottom layer are separated by dielectric layer 13 of thickness d); and
filling the first gap at least partly with a material having a refractive index n1, where n1 > 1.2 (page 12, para 2, line 8-9: the dielectric constant of the dielectric medium 22 εBG = 2.2 which bases on the formula n = (εr)1/2 will have refractive index of 1.48 > 1.2, see “Dielectrics and Optics”, line 3, captured 12/30/2016 on Wayback Machine).
Examiner’s Note – “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda as applied to claim 1 above, and further in view of Miao, NPL “Ka-band 2D Luneburg Lens Design with Glide-symmetric Metasurface”.
Regarding claim 6, Ueda does not disclose the metasurface of the bottom layer is glide-symmetrically arranged with respect to the metasurface of the top layer.
Miao discloses the metasurface of the bottom layer is glide-symmetrically arranged with respect to the metasurface of the top layer (Fig. 3.1a, page 28, section 3.1, line 3: unit cell contains two off-shifted layers which defines glide symmetry).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the glide symmetry as taught in Miao in the unit cell disclosed in Ueda for the purpose of providing ultra-wide band property for the antenna (Miao, Abstract).
Regarding claim 7, Ueda does not disclose the metasurface of the bottom layer exhibits a first recess, wherein the metasurface of the top layer exhibits a set of second recesses, and wherein the set of second recesses is glide-symmetrically arranged with respect to the first recess.
Miao discloses the metasurface of the bottom layer exhibits a first recess, wherein the metasurface of the top layer exhibits a set of second recesses (See fig. 3.1a below: bottom layer has a first recess and top layer has a set of second recesses), and wherein the set of second recesses is glide-symmetrically arranged with respect to the first recess (page 28, section 3.1, line 3: unit cell contains two off-shifted layers which defines glide symmetry).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the glide-symmetrically recesses as taught in Miao in the unit cell as disclosed in Ueda for the purpose of providing ultra-wide band property for the antenna (Miao, Abstract).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First recess)][AltContent: textbox (Second recesses)][AltContent: textbox (Fig. 3.1a)]
    PNG
    media_image2.png
    225
    208
    media_image2.png
    Greyscale


Regarding claim 8, Ueda does not disclose each recess in the set of second recesses as well as the first recess has a depth d, the depth d taking a value in the interval [0.1 mm, 1.0 mm].
Miao discloses each recess in the set of second recesses as well as the first recess has a depth d (Fig. 3.1a: first recess and second recesses have depth h), the depth d taking a value in the interval [0.1 mm, 1.0 mm] (Fig. 3.2: depth h has value from 0 to 1.8mm).
Miao also teaches that the value of depth d is selected after the optimal parameters of the unit cell design are determined since changing the depth of the recess can tune the effective refractive index (Miao, page 29, para 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filling of invention to have the depth d taking a value in the interval [0.1 mm, 1.0 mm] as taught by Miao in the unit cell disclosed by Ueda, in order to tune the effective refractive index according to the optimal parameters of the unit cell. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955)..

Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Akselrod, US Pub. No. 2018/0241131 A1.
Regarding claim 12, Ueda discloses a parallel plate arrangement comprising:
a first parallel plate unit cell (Fig. 2: unit cell 10) comprising: a first top layer; and a first bottom layer (Fig. 2 above and page 9, para 3, line 8: a pair of parallel conductive mesh plates 11), wherein the first top layer forms part of a first metasurface, the first bottom layer forms part of second metasurface (page 5, para 4: fig. 2 showing unit cell 10 is a metamaterial structure having top and bottom plate 11 and metasurface is the surface of a dimensional metamaterial, therefore the first top layer and the first bottom layer 11 are metasurfaces), the first and second metasurfaces face each other (Fig. 2 above and page 9, para 3, line 8: a pair of parallel conductive mesh plates 11 and their surfaces face each other), the first top layer and the first bottom layer are physically separated by a first gap (Fig. 2 above: top layer and bottom layer are separated by dielectric layer 13 of thickness d), and the first gap is filled at least partly with a material having a refractive index n1, where n1 > 1.2 (fig. 2, page 12, para 2, line 8-9: the dielectric constant of the dielectric medium 22 εBG = 2.2 which bases on the formula n = (εr)1/2 will have refractive index of 1.48 > 1.2, see “Dielectrics and Optics”, line 3, captured 12/30/2016 on Wayback Machine); and
a second parallel plate unit cell (Fig. 1 below: unit cell 10 in the second layer) comprising: a third top layer; and a third bottom layer (Fig. 1 below and page 9, para 3, line 8: a pair of parallel conductive mesh plates 11), wherein the third top layer forms part of a third metasurface, the third bottom layer forms part of fourth metasurface (page 5, para 4: fig. 2 showing unit cell 10 is a metamaterial structure having top and bottom plate 11 and metasurface is the surface of a dimensional metamaterial, therefore the third top layer and the third bottom layer 11 are metasurfaces), the third and fourth metasurfaces face each other (Fig. 2 above and page 9, para 3, line 8: a pair of parallel conductive mesh plates 11 and their surfaces face each other), the third top layer and the third bottom layer are physically separated by a third gap (Fig. 2 above: top layer and bottom layer are separated by dielectric layer 13 of thickness d), and the third gap is filled at least partly with a material having a refractive index n3 (fig. 2, page 12, para 2, line 8-9: the dielectric constant of the dielectric medium 22 εBG = 2.2 which bases on the formula n = (εr)1/2 will have refractive index of 1.48 > 1.2, see “Dielectrics and Optics”, line 3, captured 12/30/2016 on Wayback Machine).

[AltContent: textbox (3rd bottom layer)][AltContent: textbox (1st bottom layer)][AltContent: textbox (3rd top layer)][AltContent: textbox (1st top layer)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd  parallel plate unit cell)][AltContent: textbox (1st parallel plate unit cell)][AltContent: textbox (Fig. 1)][AltContent: oval][AltContent: oval]
    PNG
    media_image3.png
    362
    601
    media_image3.png
    Greyscale

Ueda does not disclose n3 does not equal n1.
Akselrod disclose n3 does not equal n1 (fig. 9, para [0114], line 6-10: the voltage-controlled adjustable refractive index material 945 will have different refractive index depending on the applied voltage differential).
[AltContent: textbox ()][AltContent: textbox (Fig. 13)]It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the different refractive index as taught in Akselrod to the unit cell as disclosed by Ueda for the purpose of changing the reflection phases and controlling the beamforming (Akselrod, para [0063]).
Regarding claim 13, Ueda further discloses the parallel plate arrangement comprises a plurality of first parallel plate unit cells and a plurality of second parallel plate unit cells (Fig. 1 above: the parallel plate arrangement comprises a plurality of first parallel unit cells and a plurality of third parallel unit cells).
Regarding claim 20, Ueda and Akselrod do not disclose n3 < 1.2, however, Akselrod discloses the refractive index is adjustable depending on the applied voltage differential to control the beamforming (Akselrod, para [0063]). It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to use a dielectric material that has refractive index less than 1.2 in the parallel plate arrangement as taught in Ueda and Akselrod for the purpose of controlling the beamforming. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda and Akselrod as applied to claim 12 above, and further in view of Prado et al, NPL “Implementation of transformed lenses in bed of nails reducing refractive index maximum value and sub-unity regions” (hereinafter Prado).
Regarding claim 14, Ueda and Akselrod do not disclose the first gap separating the first top layers and the first bottom layers of all the first parallel plate unit cells at least partly is filled by a disk of the material having the refractive index n1.
Prado discloses the first gap separating the first top layers and the first bottom layers of all the first parallel plate unit cells at least partly is filled by a disk of the material having the refractive index n1 (fig. 4 below: a disk of refractive index n = 3.271 is disposed between perfect electric conductor (PEC) layers).
[AltContent: textbox (First disk)][AltContent: textbox (Second disk)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fig. 4)]
    PNG
    media_image4.png
    413
    195
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the dielectric disk of the material having the refractive index n1 as taught by Prado to the parallel plate unit cell disclosed in Ueda and Akselrod for the purpose of increasing the refractive index of the parallel plate unit cell (Prado, page 3, left column, para 1).
Regarding claim 15, Ueda and Akselrod do not disclose the material is a first material, wherein the refractive index n1 is a first refractive index, wherein the disk is a first disk, wherein the gap separating the top layers and the bottom layers of all the first parallel plate unit cells only partly is filled by the first disk, and wherein the gap of at least some of the first parallel plate unit cells further is partly filled by a second disk of a second material having a second refractive index n2, where n2 > 1.2, and where n2 ≠ n1.
Prado discloses the material is a first material, wherein the refractive index n1 is a first refractive index, wherein the disk is a first disk, wherein the gap separating the top layers and the bottom layers of all the first parallel plate unit cells only partly is filled by the first disk (fig. 4 above: a disk of refractive index n = 3.271 is disposed between perfect electric conductor (PEC) layers), and wherein the gap of at least some of the first parallel plate unit cells further is partly filled by a second disk of a second material having a second refractive index n2, where n2 ≠ n1 (Fig. 4 above: below n=3.271 layer, there is a dielectric disk n=1).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the second dielectric disk as taught by Prado to the parallel plate arrangement as taught in Ueda for the purpose of changing the refractive index of the unit cell (Prado, page 3, para 1).
Prado discloses all the claimed limitation, except for wherein n2 > 1.2. However, Prado discloses having a dielectric substrate placed on top of the cylinder pin will increase the refractive index of the unit cell (page 3, left column, para 1), so it would also affect the refractive index when the refractive index of the dielectric material surrounding the cylinder pin is changed.  It would have been obvious to one having ordinary skill in the art at the time of effective filling of invention to apply the teachings of Prado and use a dielectric material that has refractive index greater than 1.2 in the parallel plate arrangement disclosed in the modified Ueda for the purpose of tuning the refractive index of the parallel plate arrangement depending on the design requirements. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda and Akselrod as applied to claim 12 above, and further in view of Miao.
Regarding claim 16, Ueda and Akselrod do not disclose the metasurfaces of each of the first and third bottom layers are glide-symmetrically arranged with respect to the metasurfaces of each of the first and third top layers.
Miao discloses the metasurfaces of each of the first and third bottom layers are glide-symmetrically arranged with respect to the metasurfaces of each of the first and third top layers (Fig. 3.1a, page 28, section 3.1, line 3: unit cell contains two off-shifted layers which defines glide symmetry).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the glide symmetry as taught in Miao to the parallel plate arrangement as disclosed in Ueda and Akselrod for the purpose of providing ultra-wide band property for the antenna (Miao, Abstract).
Regarding claim 17, Ueda and Akselrod do not disclose the metasurface of each bottom layer exhibits a first recess, wherein the metasurface of each top layer exhibits a set of second recesses, and wherein the set of second recesses is glide-symmetrically arranged with respect to the first recess.
Miao discloses the metasurface of each bottom layer exhibits a first recess, wherein the metasurface of each top layer exhibits a set of second recesses (See fig. 3.1a above: bottom layer has a first recess and top layer has a set of second recesses), and wherein the set of second recesses is glide-symmetrically arranged with respect to the first recess (page 28, section 3.1, line 3: unit cell contains two off-shifted layers which defines glide symmetry).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the glide-symmetrically recesses as taught in Miao to the parallel plate arrangement as disclosed in Ueda and Akselrod for the purpose of providing ultra-wide band property for the antenna (Miao, Abstract).
Regarding claim 18, Ueda and Akselrod do not disclose each recess in the set of second recesses as well as the first recess has a depth d, the depth d taking a value in the interval [0.1 mm, 1.0 mm].
Miao discloses each recess in the set of second recesses as well as the first recess has a depth d (Fig. 3.1a: first recess and second recesses have depth h), the depth d taking a value in the interval [0.1 mm, 1.0 mm] (Fig. 3.2: depth h has value from 0 to 1.8mm).
Miao also teaches that the value of depth d is selected after the optimal parameters of the unit cell design are determined since changing the depth of the recess can tune the effective refractive index (Miao, page 29, para 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filling of invention to have the depth d taking a value in the interval [0.1 mm, 1.0 mm] as taught by Miao in the unit cell disclosed by Ueda and Akselrod, in order to tune the effective refractive index according to the optimal parameters of the unit cell. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 19, Ueda and Akselrod do not disclose the parallel plate arrangement comprises parallel plate unit cells with mutually different values of the depth d.
Miao discloses the parallel plate arrangement comprises parallel plate unit cells with mutually different values of the depth d (See fig. 5.6b below).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include different values of depth as taught in Miao to the parallel plate arrangement as taught in Ueda and Akselrod for the purpose of changing the refractive index of the parallel plate depending on the curvature of the plate surfaces.

[AltContent: textbox (Different values of depth d)]
[AltContent: arrow]
[AltContent: textbox (Fig. 5.6b)][AltContent: oval]
    PNG
    media_image5.png
    183
    657
    media_image5.png
    Greyscale

Regarding claim 21, Ueda further discloses the parallel plate arrangement forms an antenna lens (Fig. 18 shows an antenna lens). 
Ueda and Akselrod do not disclose the antenna lens is one of a Luneburg lens, a Maxwell fish eye lens, a Gutman lens, an Eaton lens, a 90 degrees rotation lens, an invisible sphere lens, or an optically transformed lens.
Miao discloses the antenna lens is one of a Luneburg lens, a Maxwell fish eye lens, a Gutman lens, an Eaton lens, a 90 degrees rotation lens, an invisible sphere lens, or an optically transformed lens (Abstract: the Luneburg lens composed two metasurface layers).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to use the antenna lens type as taught in Miao to the antenna lens as taught in Ueda and Akselrod for the purpose of designing a high-efficiency multibeam lens antenna that could cover large angular range and provide wide bandwidth (Miao, page 16, para 4).

Citation of Pertinent Art
Fan et al, CN 108075236A – Ultra-wide lens antenna using period half-pin 
Merlet et al, GB2497328A – Method of making a dielectric material with a varying permittivity 
Black et al, US10218067B2 – Tunable Metamaterial system 
Casse et al, US 20180138570 – Metamaterial phased array with multiple layers and unit cells 
Liu et al, US20140057072 – Metamaterial dielectric substrate with different pin height 
Sato et al, WO 2013133175A1 – three-dimensional metamaterial
Liu et al, WO 2012129941A1 – metamaterial with non-uniform dielectric constant distribution to increase number of functional applications
Quevedo-Teruel et al, NPL “Ultrawideband Metasurface Lenses Based on Off-Shifted Opposite Layers” 
Liu et al, NPL “Broadband Metasurface Luneburg Lens Antenna Based on Glide-Symmetric Bed of Nails”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANH N HO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845